DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 9, 15 and 16 are objected to because of the following informalities:  
Claims 8, 9, 15 and 16 are objected to because they include reference characters a, b, c and d which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9, 11, 14, 16 and 18 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hojo (US 6,380,288).
Hojo exemplifies preparing a tread member from a rubber composition comprising the following: 100 parts natural rubber, 45 parts carbon black (N220), 2 parts stearic acid, 2 parts wax, 1 part antioxidant, 3 parts zinc oxide, 1 part vulcanization accelerator, 1.5 parts sulfur and 1.23 parts hydrazide G (1-hydroxy-N-(1,3-dimethylbutylidene)2-naphthohydrazide) in Example 58 or 1.1 parts hydrazide H (N2,N4-di(1-methylethylidene)isophthalodihydrazide), both of which meet applicants’ preferred carbon black dispersant, suggesting the total amount 
Hojo does not teach or suggest the integrated value of white areas with a particle size of 32 or more, as claimed in instant claim 1, or the claimed white area of a cross section of the vulcanized rubber as claimed in instant claim 2.
Please consider the following:
MPEP 2112(III) A Rejection Under 35 U.S.C. 102 and 103 Can Be Made When The Prior Art Product Seems To Be Identical Except That The Prior Art Is Silent As To An Inherent Characteristic
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.
MPEP 2112(V) Once A Reference Teaching Product Appears To Be Substantially Identical Is Made The Basis Of A Rejection, And The Examiner Presents Evidence Or Reasoning To Show Inherency, The Burden Of Production Shifts To The Applicant.
'prima facie obviousness' under 35 U.S.C. 103, the burden of proof is similar to that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). 
Hojo exemplifies compositions comprising the preferred components within the claimed amounts. Particularly, the amount of zinc and fatty acid is within the claimed amounts and preferred ratios, where applicant disclose that this is responsible for controlling the amount of aggregates, which is ultimately measured by the white area.  Applicants do not teach or disclose a specific method or method step for mixing the components which is required in order to obtain the claimed white area.
It is therefore reasonably expected that the amount of white area would necessarily be the same as claimed and inherently be not materially different from those of the claimed invention. The burden is therefore shifted to applicant to provide factual evidence demonstrating an unobvious difference between the claimed invention and the tread compositions of Hojo. 
Hojo anticipates or is prima facie obvious over instant claims 1, 2, 6, 7, 9, 11, 14, 16 and 18.

Claims 1-4, 6, 7, 9-12, 14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yukimura (US 2015/0353657).
Yukimura exemplifies a rubber composition that can be used as a tread rubber on tires (p. 8, [0095]), comprising the following: 80 parts natural rubber, 20 parts polybutadiene rubber, 45 phr carbon black (N220), 10 phr silica (Nipseal AQ), 1 phr silane coupling agent, 0.5-1.0 phr compound g (3-hydroxy-N’-(1,3-dimethylbutylidene)-2-naphthoic acid hydrazide), 6.0 phr aromatic oil, 2.0 phr stearic acid, 1.5 phr 6PPD antiaging agent, 1.0 phr TMQ antiaging agent, 2.5 phr zinc oxide, 1.2 phr vulcanization accelerator and 1.5 phr sulfur (p. 7, Table 2, Comparative Examples 3-4), suggesting natural rubber in an amount of 80 wt% based on the total amount of rubber, the total amount of zinc oxide and stearic acid in an amount of 4.5 phr, suggesting a mass ratio of zinc (d) to fatty acid (c) of 2/2=1, and suggesting a filler amount of 55 phr comprising 18 wt% silica having a CTAB of 165 m2/g, as evidenced by the disclosure of Nipseal AQ in the instant specification (p. 22).
Yukimura does not teach or suggest the integrated value of white areas with a particle size of 32 or more, as claimed in instant claim 1, or the claimed white area of a cross section of the vulcanized rubber as claimed in instant claim 2.
Please consider the following:

Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.
MPEP 2112(V) Once A Reference Teaching Product Appears To Be Substantially Identical Is Made The Basis Of A Rejection, And The Examiner Presents Evidence Or Reasoning To Show Inherency, The Burden Of Production Shifts To The Applicant.
 The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on 'inherency' under 35 U.S.C. 102, or on 'prima facie obviousness' under 35 U.S.C. 103, the burden of proof is similar to that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). 
Yukimura exemplifies compositions comprising the preferred components within the claimed amounts. Particularly, the amount of zinc and fatty acid is within the claimed amounts and preferred ratios, where applicant disclose that this is responsible for controlling the amount of aggregates, which is ultimately measured by the white area.  Applicants do not teach or disclose a specific method or method step for mixing the components which is required in order to obtain the claimed white area.
It is therefore reasonably expected that the amount of white area would necessarily be the same as claimed and inherently be not materially different from those of the claimed invention. The burden is therefore shifted to applicant to provide factual evidence demonstrating an unobvious difference between the claimed invention and the tread compositions of Yukimura. 
Yukimura anticipates or is prima facie obvious over instant claims 1-4, 6, 7, 9-12, 14, 16-18 and 20.

Claims 1, 2, 5, 6, 7, 10, 11, 13, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2016/208302; however, for convenience, the English language equivalent, US 2018/0162165, will be cited below.
US ‘165 discloses airplane pneumatic tire tread prepared from a composition exemplified as the following: 80 parts natural rubber, 20 parts polybutadiene rubber, 45 phr carbon black (ISAF), 1hr antioxidant 6PPD, 1 phr wax, 2 phr stearic acid, 2 phr zinc white (zinc oxide), 0.3 phr antioxidant TMDQ, 1 
US ‘165 does not teach or suggest the integrated value of white areas with a particle size of 32 or more, as claimed in instant claim 1, or the claimed white area of a cross section of the vulcanized rubber as claimed in instant claim 2.
Please consider the following:
MPEP 2112(III) A Rejection Under 35 U.S.C. 102 and 103 Can Be Made When The Prior Art Product Seems To Be Identical Except That The Prior Art Is Silent As To An Inherent Characteristic
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.

 The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on 'inherency' under 35 U.S.C. 102, or on 'prima facie obviousness' under 35 U.S.C. 103, the burden of proof is similar to that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). 
US ‘165 exemplifies compositions comprising the preferred components within the claimed amounts. Particularly, the amount of zinc and fatty acid is within the claimed amounts and preferred ratios, where applicant disclose that this is responsible for controlling the amount of aggregates, which is ultimately measured by the white area.  Applicants do not teach or disclose a specific method or method step for mixing the components which is required in order to obtain the claimed white area.
It is therefore reasonably expected that the amount of white area would necessarily be the same as claimed and inherently be not materially different from those of the claimed invention. The burden is therefore shifted to applicant to provide factual evidence demonstrating an unobvious difference between the claimed invention and the tread compositions of US ‘165. 
prima facie obvious over instant claims 1, 2, 5, 6, 7, 10, 11, 13, 14, 17 and 18.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/208302, as applied above to claims 1, 2, 5, 6, 7, 10, 11, 13, 14, 17 and 18; however, for convenience, the English language equivalent, US 2018/0162165, will be cited below.
WO ‘302, as evidenced by US ‘165, anticipates or is prima facie obvious over instant claims 1, 2, 5, 6, 7, 10, 11, 13, 14, 17 and 18, as described above and applied herein as such, as US ‘165 exemplifies a preferred embodiment of applicants’ invention.
US ‘165 teaches that the zinc oxide can be present in an amount of up to 3 phr (p. 3); therefore, modifying Examples 1 and/or 5 to contain 3 phr zinc oxide is prima facie obvious as this modification is within the teachings of US ‘165.
This modification suggests compositions with the total amount of zinc oxide, fatty acid zinc and stearic acid in an amount of 8 phr and a mass ratio of zinc oxide (b) to fatty acid zinc (a) of 3/3=1. 
US ‘165 is prima facie obvious over instant claims 8 and 15.

Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over JP 2010-270266 in view of WO 2016/208302; however, for convenience, the English language equivalent of WO ‘302, US 2018/0162165, and the machine translated English language equivalent of JP ‘266 will be cited below.
2/g, 3 phr Actiplast PP (mixture of zinc oleate and zinc palmitate), 2 phr 6PPD antiaging agent, 4 phr zinc oxide, 1.5 phr vulcanization accelerator CZ, and 1.5 phr sulfur (Table 1, Example 8), suggesting natural rubber in an amount of 100 wt% based on the total amount of rubber, 50 phr filler comprising 20 wt% silica, the total amount of zinc oxide and fatty acid zinc in an amount of 7 phr, a mass ratio of zinc oxide (b) to fatty acid zinc (a) of 4/3=1.3, and a mass ratio of zinc (d) (4+0.4) to fatty acid (c) (0+2.6) of 4.4/2.6=1.7.
JP ‘266 does not teach or suggest the inclusion of the carbon black dispersant, as claimed.
US ‘165 teaches airplane pneumatic tire tread prepared from a composition comprising 100 parts rubber comprising 80 or 100 wt% natural rubber and up to 20 wt% polybutadiene, 45 phr carbon black, 2 phr stearic acid, 2-3 phr zinc oxide, and 1-2 phr hydrazide (BMH, 3-hydroxy-N’-(1,3-dimethylbutylidene)-2-naphthoic acid hydrazide) (p. 4, Table 1, Examples 1 and 5), teaching that the inclusion of the hydrazide can improve the durability of the tire by suppressing heat build-up of the composition (p. 1, [0014]), teaching heat build-up as a problem when a tire is used under high speed and heavy loads (p. 1, [0002]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included 0.8-2 phr of hydrazide, such as BMH, into the compositions of JP ‘266, as US ‘165 teaches that the inclusion of such can further improve the durability of the tire by reducing the heat build-up, and JP ‘266 similarly desires preparing a composition with both wear resistance and low heat generation.
JP ’266 does not teach or suggest the integrated value of white areas with a particle size of 32 or more, as claimed in instant claim 1, or the claimed white area of a cross section of the vulcanized rubber as claimed in instant claim 2.
Please consider the following:
MPEP 2112(III) A Rejection Under 35 U.S.C. 102 and 103 Can Be Made When The Prior Art Product Seems To Be Identical Except That The Prior Art Is Silent As To An Inherent Characteristic
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.
MPEP 2112(V) Once A Reference Teaching Product Appears To Be Substantially Identical Is Made The Basis Of A Rejection, And The Examiner Presents Evidence Or Reasoning To Show Inherency, The Burden Of Production Shifts To The Applicant.
 The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on 'inherency' under 35 U.S.C. 102, or on 'prima facie obviousness' under 35 U.S.C. 103, the burden of proof is similar to that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). 
JP ’266 exemplifies compositions comprising the preferred components within the claimed amounts. Particularly, the amount of zinc oxide and fatty acid zinc is within the claimed amounts and preferred ratios, where applicant disclose that this is responsible for controlling the amount of aggregates, which is ultimately measured by the white area.  Applicants do not teach or disclose a specific method or method step for mixing the components which is required in order to obtain the claimed white area.
It is therefore reasonably expected that the amount of white area would necessarily be the same as claimed and inherently be not materially different from those of the claimed invention. The burden is therefore shifted to applicant 
JP ’266 in view of US ‘165 is prima facie obvious over instant claims 1-9, 11-16 and 18-20.
As to claims 10 and 17, JP ‘266 teaches that natural rubber can be present in an amount of at least 80 parts or more based on 100 parts by weight of the rubber component, suggesting a blend of natural rubber and another rubber, such as polybutadiene, as being possible.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Brieann R Johnston/Primary Examiner, Art Unit 1766